Citation Nr: 1749470	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for migraines, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963 and September 1963 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Fort Harrison, Montana. 

In July 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for service connected migraine previously classified as headaches with transient hemiplegia, mild aphasia, and mild dementia, secondary to stroke.  The Board finds that additional development is needed prior to deciding this issue.

In an October 2016 decision, the Board instructed that, on remand, a variety of steps be undertaken, including scheduling a neurological examination for the Veteran.  Around the same time, the Veteran relocated to the Philippines.  In November 2016, the Veteran submitted a statement in support of claim for a different issue with a Philippines address and phone number.  In December 2016, a Report of General Information noted that the Veteran's representative reported a new address and phone number for the Veteran in the Phillipines and stated the Veteran would not return to the United States until May 2017.  In December 2016, the Veteran was sent a letter at a Montana address stating that the VA believed he was living in the Philippines and to update his address, so an examination could be scheduled.  There is no evidence the Veteran received this notification sent to a Montana PO box when he was in the Philippines.  In February 2017, this matter was again certified to the Board.  The Veteran received treatment at the Manila VA until at least February 2017, with the last record containing a notation that the Veteran was returning to the United States in May 2017. 

There is no evidence of record that the Veteran was appropriately notified prior to a examination or that he was given the appropriate opportunity to schedule an examination upon return to the United States. 

Additionally, the AOJ's decision did not address the questions specified in the last remand and contained in paragraph 3 below.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to verify the Veteran's current mailing address.

2.  Schedule the Veteran for a neurological examination.  The purpose of the examination is to determine if there are residuals of hemiplegia, aphasia, and dementia.

3. Readjudicate the claim.  The AOJ must prepare a decision that full explains the determination regarding the hemiplegia, aphasia, and dementia.  Are such manifestations still service connected?  Did the AOJ consider the law regarding protection?  If still service connected, what evaluations are warranted?  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





